Citation Nr: 1435870	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-48 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased disability rating for bilateral pes planus with mid foot osteoarthritis; currently evaluated as 30 percent disabling. 

2. Entitlement to an increased disability rating for right hallux valgus with bunion deformity and partial second toe amputation; currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased disability rating for left hallux valgus with bunion deformity and partial second toe amputation; currently evaluated as 10 percent disabling. 

4. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California. 

In a December 2009 VA Form 9, Appeal to the Board, the Veteran requested a Travel Board hearing. However, the Veteran withdrew his request in April 2014. The Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral pes planus has manifested by symptoms akin to pronounced pain and swelling on use, extreme tenderness of plantar surfaces of the feet, and loss of balance not improved by orthopedic shoes or appliances. 

2.  The Veteran's right hallux valgus has manifested as a partial amputation of the distal phalanges of the second toe.

3.  The Veteran's left hallux valgus has manifested as a partial amputation of the distal phalanges of the second toe.


CONCLUSIONS OF LAW

1.  For the period beginning August 2007 the criteria for a 50 percent disability rating for bilateral pes planus have been approximated. 38 U.S.C.A. § § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5276 (2014).

2. The criteria for a disability rating in excess of 10 percent for right hallux valgus with bunion deformity and partial second toe amputation have not been met. 38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5280 (2014).

3. The criteria for a disability rating in excess of 10 percent for left hallux valgus with bunion deformity and partial second toe amputation have not been met. 38 U.S.C.A. § § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5280 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R.        §§ 3.102, 3.159, 3.326(a).

By letters dated in February 2008 and July 2009, the Veteran was advised of the division of responsibility as to obtain evidence, how VA rates disorders, and how he could substantiate his claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, private and VA medical records (VAMRs), and statements from the Veteran. The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiries were accomplished and the medical opinions provided are factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103.


Analysis of the Claims

Increased Rating for Bilateral Pes Planus

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999) and Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Veteran alleges that his bilateral pes planus disability has increased in severity  such that he is not able to stand longer than two or three minutes at a time. Viewed in the light most favorable to the Veteran, the evidence indicates the Veteran's bilateral pes planus warrants a 50 percent disability rating from July 2007, the date his claim for an increase was filed. 

The Veteran's bilateral pes planus is rated in accordance with 38 C.F.R. § 4.71, Diagnostic Code (DC) 5276. Under DC 5276, a noncompensable rating corresponds to mild pes planus, with symptoms relieved by built-up shoe or arch support.  A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276. The rating schedule does not provide for a rating in excess of 50 percent for bilateral pes planus under DC 5276.

A November 2008 VA treatment records notes the Veteran complained of increased pain in his feet and the inability to stand for more than ten minutes.  The Veteran reported using one Vicodin a day for pain, riding a cart during grocery shopping, and limited ambulation on stairs due to foot pain. 

A private examination conducted in November 2009 found severe flat foot bilaterally. The podiatrist noted that upon weight-bearing there was complete collapsing with external positon of the foot and internal rotation of the lower leg. The Veteran's symptoms included minimal propulsion with some loss of balance noted bilaterally and collapsing of the midtarsal joint region. The podiatrist also noted marked tenderness of the feet, and that the Veteran displayed decreased strength associated with the foot and ankle for the posterior tibia as well as the Achilles' tendon. 

A VA examination conducted in July 2013  revealed the Veteran had pain upon use and manipulation of the feet that remained symptomatic despite arch supports or orthotics, extreme tenderness of plantar surface of both feet not improved by orthopedic shoes or appliances. The Veteran had decreased longitudinal arch height on weight bearing and inward bowing of the Achilles tendon. The examiner further noted the Veteran's gait indicated poor balance. Although the examiner noted the Veteran's balance was effected due to aging, there is no comment distinguishing the effect of the service-connected foot disorder from the normal effects of ageing.  

A private examination conducted in September 2013 found severe flatfoot deformity bilaterally with abduction of the forefoot and midfoot region, decreased muscle strength, pain associated along the posterior tibia tendon and anterior tibial region, significant collapse of the feet, severe loss of balance and propulsion with difficulty with normal walking and mobility. The private podiatrist noted the Veteran's need for assistance devices while walking for balance and suggested the Veteran obtain additionally improved shoe gear and custom supports including the Ritchie brace .

The Board finds that the criteria for a 50 percent rating, but no higher, are approximated for the period from July 2007, the date the Veteran's claim was filed.  The competent medical and lay evidence shows that the Veteran's current pronounced pes planus symptoms include extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 

The Board notes that a 50 percent evaluation is the highest schedular evaluation available under DC 5276.  Although the Board considered other potentially applicable diagnostic codes, the Board further finds that the Veteran's bilateral pes planus does not warrant a higher rating under a different Diagnostic Code for any rating period.  In this case the only other Diagnostic Code that could potentially result in a higher evaluation would be evaluating the feet separately under DC 5284.  In this regard, however, the pes planus is not analogous to either a severe foot disability, bilaterally, or to actual loss of use of either foot.  Within the context of the Diagnostic Codes for musculoskeletal disabilities of the foot, the word "other" can only mean disabilities other than those for which specific DCs exist.  See generally 38 C.F.R. § 4.71a , DCs 5276-5284. Because DC 5276 specifically rates bilateral flatfoot, the disability under consideration here, DC 5284 is not for application based on its own terms.  

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The symptoms of the Veteran's service-connected pes planus disability are not so exceptional or unusual such that the schedular criteria do not adequately compensate for them.  His main symptoms have been pain, tenderness, and swelling on use, with limitation of walking and standing.  The Veteran's disability picture does not take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required. Additionally, the Veteran has been retired for the entire appeal period and has not had frequent hospitalization due to his pes planus.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2013).  


Increased Ratings for Right and Left Hallux Valgus

The Veteran contends that his right and left hallux valgus is more severe than reflected by the 10 percent disability evaluation currently assigned. Because 10 percent is the highest rating available for hallux valgus and the record is devoid of evidence to trigger extraschedular consideration, his claim will be denied.

The Veteran's service-connected hallux valgus of the right and left feet are separately rated as 10 percent disabling, under 38 C.F.R. § 4.71a, DC 5280.   Under DC 5280 unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling. Unilateral hallux valgus that has been operated upon with resection of metatarsal head is also rated 10 percent disabling. Id. Neither DC 5280, nor any other Diagnostic Code allows the assignment of a schedular evaluation in excess of 10 percent for hallux valgus. The claim for a higher schedular evaluation will be denied.

A November 2009 private treatment record notes evidence of previous bunion surgery at the head of the first metatarsal bilaterally with no apparent changes at the base of the first metatarsal.  There was evidence of previous partial second digit amputation bilaterally and prominence associated with the fifth metatarsal laterally with deviation and varus rotation of the fifth toe. 

A September 2013 private treatment record notes evidence of previous surgical excision of the second digit distal intermediate phalanx as well as residual bunion deformity, abutting of the first digit bilaterally, no hair growth on the toes and some stasis pigmentation changes consistent with chronic edema. 

The July 2013 VA examiner opined that the Veteran's bilateral hallux valgus has increased in severity. However, DC 5280 takes into consideration severe symptoms of hallux valgus equivalent to amputation of the great toe and does not provide for a rating above 10 percent. 

The Board has considered whether the Veteran's symptoms warrant a rating under a different diagnostic code. DC 5172 provides for a ten percent rating for amputation of the toes, other than the great toe with removal of the metatarsal head. The Veteran underwent a bilateral second toe amputation that did not involve the metatarsal head thus, no additional rating is available under DC 5172. As the July 2013 VA examiner found the Veteran does not have Morton's neuroma, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or any other foot injuries, DCs 5277-5279 and 5281-5284 are not applicable.  

There is no other evidence or suggestion in the record that would support further inquiry as to an extraschedular evaluation. As stated above DC 5280 considers severe manifestations of hallux valgus and provides a disability rating of ten percent. The Veteran has not had frequent hospitalization nor does the evidence suggest his bilateral hallux valgus has caused marked interference with his employment. Thus, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). 


ORDER

For the period from July 2007, a 50 percent rating for bilateral pes planus, but no higher, is granted.

Entitlement to a disability rating in excess of 10 percent for right hallux valgus with bunion deformity and partial second toe amputation is denied. 

Entitlement to a disability rating in excess of 10 percent for left hallux valgus with bunion deformity and partial second toe amputation is denied. 


REMAND

The Board has determined that additional development is required as to the Veteran's claim for entitlement to TDIU. Entitlement to a TDIU was denied in an September 2008 RO decision. In December 2008, the Veteran submitted a timely notice of disagreement with this decision. As the RO never issued a statement of the case with regard to this issue, the Board is required to remand the issue to the RO for issuance of a statement of the case. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case responding to the December 2008 statement by the Veteran in which he expresses disagreement with the September 2008 denial of entitlement to a TDIU, and then follow any applicable appellate review procedures. UPON REVIEW, SPECIFICALLY CONSIDER WHETHER REFERRAL FOR EXTRASCHEDULAR CONSIDERATION IS APPROPRIATE AND IF SO, COMPLETE THE REFERRAL. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
		Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


